*986OPINION.
Green:
The petitioner did not appear and was not represented at the hearing. The above facts have been found from allegations of the petition which were admitted in the answer and from a stipulation of facts entered into by the parties.
The petitioner is contending that in computing the j)rofit or loss resulting from the sale of a portion of her and her husband’s royalty interests they should be permitted to apply against the selling price such amounts as the respondent would have allowed them as deductions under section 214 (a) (10) of the 1921 Act for depletion based on a discovery value as if they had not sold such a portion of their royalty interest. This was the identical question that was before the Board in the Appeal of Anna Taylor, 3 B. T. A. 1201, in which we decided adversely to such a contention. Our decision there is controlling here. See also Appeal of 8. T. Hunt, 4 B. T. A. 1077.

Judgment will be entered for the respondent.